Citation Nr: 1730174	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy for the period prior to January 8, 2016.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to September 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2013 decision, the Board denied an increased initial evaluation         of the Veteran's chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with an October 2014 Joint Motion for Remand.  

In June 2015, the Board remanded the case for further development.  In a February 2016 rating decision, the rating assigned for the Veteran's chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy was increased to 20 percent, effective January 8, 2016. 

In December 2016, based on notification received from the Veteran that he was satisfied with the evaluation assigned for his service-connected lumbosacral strain as of January 8, 2016, the Board dismissed the claim of entitlement to an initial evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy from January 8, 2016.  The issue listed on the title page, namely entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy for the period prior to January 8, 2016, was remanded for additional development.  It has now been returned for appellate review.  

The current record before the Board consists entirely of an electronic file known as the Veterans Benefits Management System (VBMS).  




FINDING OF FACT

Prior to January 8, 2016, the Veteran's chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy was manifested by painful motion with flare-ups of severe back pain at a level seven at least once a month lasting for up to three days, requiring occasional time off from work.    


CONCLUSION OF LAW

From the date of award of service connection, the criteria for an initial evaluation  of 20 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Since the service connection claim has been proven, 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The actions requested in the prior remands have also been undertaken.  In this regard, the Veteran was asked to provide the names and addresses of any and all health care providers who have provided treatment for the service-connected chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy; another VA examination was conducted and opinion obtained.  Accordingly, the Board finds     that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent       the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  This means separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements        of the body with normal excursion, strength, speed, coordination and endurance.      The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45,         4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.          App. 32 (2011).

In the instant case, service connection was originally granted for chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy in the November 2010 rating decision that is the subject of this appeal.  A rating of 10 percent was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5237, effective March 31, 2010.  

The Veteran appealed the November 2010 rating decision.  He asserts that his back has never been the same since he separated from service; that over the years, he had seen a doctor for back spasms and used over the counter medication; that he had been hospitalized for his back condition and that he had taken a lot of time off from work to manage the flare-ups that come several times a month.  The Veteran's wife submitted a statement that the Veteran has back pain on a constant basis and that     he went to a chiropractor when it increased in severity.  She also described one occasion in November 2001 when she found the Veteran on the floor and he could not move, after which the Veteran was hospitalized.

As noted in the Introduction, a February 2016 rating decision increased the rating assigned for the Veteran's chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy to 20 percent, effective from January 8, 2016.  The Veteran subsequently indicated that he was satisfied with the evaluation assigned        as of January 8, 2016; and the Board dismissed a claim of entitlement to an initial evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy on or after January 8, 2016, in a December 2016 decision.  The only issue left for the Board to consider in this case is whether    the Veteran is entitled to an initial rating in excess of 10 percent for the service-connected chronic lumbosacral strain with degenerative disc changes with      subjective radiculopathy between March 31, 2010 and January 7, 2016.  

Disabilities of the spine (other than IVDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-     5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of      the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or,      the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal       gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Note (2) of 38 C.F.R. § 4.71a provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Alternatively, IVDS may be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula). In pertinent part, this formula provides a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An incapacitating episode    is defined as a period of acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Note (1).

VA has received medical records indicating the Veteran has sought treatment for    his low back disability on multiple occasions, including regular treatment with a chiropractor, who sees the Veteran one to two times a month on average.  Much of the medical evidence received in conjunction with the Veteran's low back disability pre-dates the March 31, 2010, date on which service connection was established.  Records dated within the relevant timeframe (between March 31, 2010 and January 7, 2016), which consist entirely of chiropractic records, are very hard to decipher and do not appear to document any findings related to range of motion, muscle spasm, guarding, abnormal gait, abnormal spinal contour, or incapacitating episodes, as required for evaluating the Veteran's spine disability.  The only     legible finding in these records is that myofascial therapy was recommended between April 2010 and January 2011.  

The Veteran has also submitted documentation establishing his employer's approval for leave under the Family Medical Leave Act (FMLA) for intermittent leave as the need arises for a frequency of one to two days every two to three months for 2010 and every month for 2011.  

The Veteran underwent a VA examination in August 2010, at which time he reported private treatment through his wife's healthcare plan.  He was employed     as a correctional officer with the State of California's Department of Corrections,      a job he had held for the past 14 years.  He indicated he was working without any physical restrictions and that he considered his current state of health as fair due to chronic low back pain.  The Veteran reported he had been performing low impact exercise with lifting, running and elliptical exercises, and that he limited his exercises during flare-ups of low back pain. He used over-the-counter medication   as needed.  The Veteran had been experiencing low back pain intermittently due     to heavy lifting, bending and walking at work.  He described his low back pain as aching with a pain level up to two on a scale of one to 10.  Pain was present on a daily basis and increased with repetitive bending and lifting.  Alleviating factors included rest and use of ibuprophen.  The Veteran reported flare-ups, specifically that he experienced severe back pain at a level seven at least once a month, with each episode lasting for up to three days.  The Veteran stated that he limited his exercise, called in sick to work under the FMLA, and treated himself with over-   the-counter anti-inflammatory medication during these flare-ups.  In regards to leave from work, the Veteran stated he took approximately two to three weeks during the last 12 months.  The Veteran also reported pain radiating to his right paraspinal muscles to his right buttock during the flare-ups.  The Veteran indicated that he was being treated by a chiropractor at least once a month with adjustment and found the use of chiropractic treatment effective in controlling the recurrence    of low back pain.  He denied loss of bowel or bladder control and any incapacitating episodes requiring complete bed rest prescribed by his doctor/healthcare provider in the last 12 months.  

Physical examination during the August 2010 VA examination revealed that the Veteran's gait was coordinated and smooth. The lumbar spine had normal lordosis and the thoracic spine was convex. The Veteran was able to flex forward to 90 degrees with pain and grimacing while returning back to his standing position.       The Veteran stated his pain was over the right paraspinal muscles. Extension and bilateral lateral bending were to 40 degrees, all with pain and grimacing.  Bilateral rotation was to 40 degrees without any pain or grimacing.  There was no loss of any range of motion to the thoracic or lumbar spine after three repetitive movements due to pain, weakness, fatigue, lack of endurance or incoordination.  Straight leg raise was negative in sitting and lying positions.  The Veteran had pain to the lower back with right leg raise to 80 degrees and left leg raise to 90 degrees.  There was mild tenderness to the right paraspinal muscles of the lumbosacral spine without any spasm, redness or swelling.  Neurological examination revealed that sensory   function was intact to both lower extremities, motor strength was normal in both lower extremities, and Romberg and Babinski were both negative.  An August 2010 x-ray of the lumbosacral spine contained an impression of probable limbus vertebra involving the superior anterior end plate of L4 with mild degenerative disc changes at L4-L5 and L5-S1.  The VA examiner provided a diagnosis of chronic strain lumbosacral spine with mild degenerative disc changes at L4-L5 and L5-S1 and     with subjective radiculopathy, but no current objective radiculopathy.  

Upon review of the record, and after resolving all doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating are more nearly approximated for the Veteran's back disability from the date of service connection. While the 2010 VA examination noted 90 degrees of forward flexion, it was noted that the Veteran had pain and grimacing while returning back to his standing position. Likewise, extension and bilateral lateral bending were to 40 degrees all with pain and grimacing, but bilateral rotation was to 40 degrees without any pain or grimacing. The fact that the Veteran had pain and grimacing on some range of motion testing but not others lends additional credibility to the fact that the Veteran was, in fact, experiencing pain on movement in most directions. Moreover, the Board notes the Veteran's subjective complaints related to his back to include radiating pain and increased pain with repetitive bending and lifting; spasms; the need for over the counter medication;      and at least once a month chiropractic treatment for control of the recurrence of low back pain, and finds his assertions both competent and credible. Further, the Veteran has requested FMLA at work to allow him time off during flare-ups of back pain.         In light of the above, the Board finds the Veteran's assertions as to limitations and impairment during periods of flare-ups, which have been stated to generally occur once a month, to be credible, and to more nearly approximate the 20 percent criteria.  
Accordingly, resolving all doubt in the Veteran's favor, a 20 percent rating is warranted.  See 38 C.F.R. §§ 3.10, 4.7, 4.59; see also Deluca, supra. 

The Veteran has indicated that he is satisfied with the 20 percent rating that was assigned, but was seeking the evaluation retroactive to his date of claim.  See VA Form 21-4138 dated February 18, 2016.  As the Board is granting the 20 percent rating back to the date of claim, the relief sought on appeal has been granted in full, and no further discussion is necessary.


ORDER

For the period of the claim prior to January 8, 2016, an initial evaluation of 20   percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


